Citation Nr: 0518219	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-21 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for a 
low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran had active service from February 1977 to February 
1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the RO which 
reopened a previously denied claim of service connection for 
a low back disability, but then denied the claim on the 
merits.  

Although the RO reopened the veteran's previously denied 
claim, the United States Court of Appeals for Veterans Claims 
(Court) has made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board must still review 
the RO's preliminary decision in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).

On his July 2003 VA Form 9, the veteran requested to appear 
at a personal hearing, to offer testimony in support of his 
claim, before a Veterans Law Judge sitting at the RO.  The 
veteran was scheduled to appear for his personal hearing in 
April 2005, but he failed to report to the hearing.


FINDINGS OF FACT

1.  In an unappealed August 1993 rating decision, the RO 
denied the veteran's claim of service connection for a low 
back disability based on a finding that the veteran had not 
submitted new and material evidence sufficient to reopen the 
claim of service connection for a low back disability.  

2.  New evidence has been presented since the RO's August 
1993 decision which is relevant and probative to the issue of 
service connection for a low back disability, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  The veteran's in-service back pain was not found to be 
chronic in nature, and was likely unrelated to the veteran's 
current back disability.  

4.  The competent medical evidence of record shows that the 
veteran has a current back disorder which is likely due to a 
post-service motor vehicle accident (MVA) in 1992, and the 
veteran has submitted no competent evidence to show that he 
has any current residuals of an in-service back injury, or 
that his current back disability is etiologically related to 
any incident of service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's August 1993 decision to reopen the claim of service 
connection for a low back disability.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156 (2004).  

2.  The veteran is not shown to have a current low back 
disability due to disease or injury that was incurred in or 
aggravated by service and low back arthritis may not be 
presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim on appeal 
decided herein, the Board finds that compliance with the VCAA 
has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in July 2002 
and September 2003, informed him of what evidence was 
necessary to establish service connection.  Specifically, the 
letters informed him that to establish service connection, 
the evidence must show a current disability, and a nexus 
between such and any incident, injury or disease in service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The 
aforementioned "duty-to-assist" letters advised the veteran 
that the RO would make reasonable efforts to obtain evidence 
such as medical records, employment records, or records from 
other Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The duty-to-assist letters 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed condition.  He was also advised to provide 
the name of the person, agency, or 
company who has any relevant records and to provide a release 
form for each identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in his possession 
that pertained to his claim, the veteran has identified 
relevant VA medical records and has requested that these 
records be obtained and associated with the claims file.  The 
veteran has not indicated in any correspondence to the RO 
that he has any pertinent treatment records in his 
possession.  As such, the Board finds that the veteran is not 
prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed low back disability.  
In the aforementioned duty-to-assist letters, he was 
specifically asked to tell VA about any additional 
information or evidence and send VA the evidence needed as 
soon as possible.  Thus, he was, in effect, asked to submit 
all evidence in his possession.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in his possession that 
pertained to his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


II.  Legal Criteria

A.  Service Connection:

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

For certain chronic diseases, including arthritis, service 
connection may be granted on a presumptive basis if 
disability is manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the Board's responsibility to determine whether a 
preponderance of the evidence supports the claim or whether 
the evidence is in relative equipoise, with the veteran 
prevailing in either event, or whether there is a 
preponderance of evidence against the claim, in which case 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In making that decision, the Board must 
determine the probative weight to be ascribed as among 
multiple medical opinions, and state the reasons and bases 
for favoring one opinion over another.  See Winsett v. West, 
11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

B.  New and Material Evidence

As noted hereinabove, service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

When a claim has been disallowed by the RO, or by the Board, 
it may not thereafter be reopened unless new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2004).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is defined as evidence not 
previously submitted to agency decision makers; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  
However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (2001)).

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  


III.  Factual Background and Analysis

In this case, the veteran asserts that he has a current low 
back disability that had its onset during active military 
service.  

A review of the veteran's service medical records reveals 
that the veteran was first treated for back pain during 
service in May 1979.  At that time, the veteran reported a 
dull non-radiating back pain, intermittent and not severe, 
and not consistent in location.  The veteran had normal 
lordosis, no spasm, and no tenderness.  The assessment was 
subjective back pain.  An a June 1979 medical consultation, 
the veteran reported low back pain stemming from an October 
1978 fall on an oily ship deck.  The veteran landed on his 
left hip and an oblique angle.  Later in June, 1979, the 
veteran again reported that he had injured his back in a fall 
in October 1978.  Examination revealed very slight palpable 
spasm to the right lower back.  The impression was back pain.  

On his February 1981 examination at separation from 
discharge, the veteran reported that he had recurrent back 
pain, but a medical examiner did not note that the veteran 
had a chronic back disability at that time.  

The veteran was discharged from active service in February 
1981.  Seven years later, in September 1988, and again in 
August 1990, the veteran filed claims of service connection 
for a low back disability, claimed as residual back pain from 
a back injury in service.  In a November 1990 rating 
decision, the RO denied the veteran's claim of service 
connection for low back pain based on a finding that the 
evidence did not establish the existence of a chronic 
condition in service, and the veteran failed to provide 
evidence of treatment for his claimed condition subsequent to 
service.  The veteran did not timely appeal that 
determination.  

In July 1993, the veteran requested that the RO reopen his 
claim of service connection for a back disability.  In 
support of his claim to reopen, the veteran submitted copies 
of records showing complaints of increased back pain in 1990 
and 1991.  The veteran also submitted a March 1991 letter 
from the Social Security Administration which denied the 
veteran's request for supplemental security income due to 
severe back pain.  The letter noted that the denial of 
benefits was based on VA medical records from 1989 to 1990.  
The veteran also submitted documentation indicating that the 
veteran injured his cervical spine and lumbosacral spine in a 
MVA in June 1992.  

In an August 1993 rating decision, the RO found that the 
additional evidence submitted by the veteran showed chronic 
back pain dating back to 1989, but that the evidence did not 
establish continuity of treatment for chronic back pain from 
the veteran's discharge in 1981 to 1989.  As such, the RO 
found the evidence not new and material, and did not, 
therefore, reopen the veteran's claim of service connection.  
The veteran did not timely appeal that determination.  

In March 2002, the veteran once again requested that the RO 
reopen his claim of service connection for a low back 
disability.  

In support of his claim to reopen, the veteran submitted VA 
treatment records from 1992 to 2001 showing treatment for 
back pain.  These records reveal that in December 1993 and 
November 1994, the veteran reported a history of back pain 
since an injury in service.  A December 1994 magnetic 
resonance imaging (MRI) report noted an impression of disc 
degenerative changes at L4-5 and L5-S1; disc bulging with a 
right sided herniated disc and annular tear at L4-5 - with 
the central canal moderately stenotic due to disc protrusion; 
moderated sized broad based central herniated disc at L5-S1 
with mild central canal narrowing due to disc protrusion.  X-
ray report from December 1994 notes narrowing of the L4-5 
interspace with slight anterior subluxation L5 in 
relationship to L4.  

In April 1995, the veteran reported an increase in the 
severity of his back pain, and numbness at the posterior 
thigh, bilaterally.  On examination, muscle strength was 
slightly diminished.  The impression was low back pain 
secondary to disc disease.  

In a November 1997 treatment report, the veteran again noted 
an acute increase in his chronic low back pain.  The veteran 
again reported a history of a back injury during service in 
1979.

In 1998 and 1999, the veteran was treated for low back pain.  
In 2001, the veteran reported again noted a history of a back 
in jury in 1979.  

The veteran was afforded a VA examination in September 2002.  
The examiner noted the veteran's in-service complaints of 
back pain, as well as the veteran's account of the injury 
that took place in 1978.  The veteran also reported that he 
had back pain intermittently after service, beginning in 
1981.  

The examiner also noted that the veteran was in a MVA in June 
1992, and that a hospital report noted a sprain in the 
shoulder and neck area, acute muscular and ligamentous injury 
to the low lumbosacral spine.  The neck and shoulder pain 
later improved, but the back pain remained, and the veteran 
began to have occasional numbness in the posterior thigh.  
Finally, the examiner noted the VA treatment for back pain 
subsequent to the MVA and through 2001, as noted hereinabove.  

After examining the veteran's spine, the examiner summarized 
the veteran's history of back pain as follows:  

The patient is a 44-year old male who had 
a tailbone injury in 1979.  Since then he 
had low back pain and visited the clinic 
periodically.  This low back pain was a 
come and go situation.  In 1981, he was 
discharged from service and he continued 
to have the low back pain periodically.  
In 1991 he moved to Milwaukee.  His back 
pain condition remained the same.  In 
1992 he had a motor vehicle accident and 
developed neck and shoulder pain, as well 
as low back pain.  During that time, he 
received physical therapy, which 
aggravated his low back pain.  Since then 
he had numbness in the bilateral 
posterior thigh area.  He continued to 
have low back pain occasionally, and MRI 
in 1994 showed disc degeneration at L4-5, 
L5-S1, disc bulging and herniated disc at 
L4-5 and L5-S1.  He continued to have the 
same problem until recently.  Today's 
physical examination did not show any 
neurological signs at all.  It suggested 
discogenic pain, probably L4-5 and L5-S1 
disc pain.  From the history, it is most 
likely that this discogenic pain started 
after the motor vehicle accident in 1992.  

In an addendum to the examination report, the examiner noted 
that x-ray films of the lumbar spine and the SI joint from 
September 2002 revealed mild disc space narrowing at L4/5 
which was new, but that minor arthritis at the SI joints 
disappeared.  Mild disc narrowing at L5/S1 was stable.  As 
such, the diagnosis was: (1) new onset of disc degeneration 
at L4/5 and L5/S1 with disc bulging as well as disc 
herniation -after the MVA- with no connection, direct or 
indirect, with the injury in service; because after service, 
he had only occasional low back pain without any radicular 
sign or discogenic pain; and (2) Former SI joint arthritis 
disappeared on x-ray - therefore, there was no evidence of SI 
joint arthritis.  Arthritic changes of the lumbar spine were 
minimal, therefore age appropriate; and there was no 
connection with the in-service injury. 

In sum, the relevant evidence added to the record since the 
RO's August 1993 decision includes VA treatment records 
showing continued treatment for back pain since 1992 and a 
reported history of a back injury in 1979, and a VA 
examination report with x-ray findings from September 2002 
revealing a current discogenic disease.  All of this new 
evidence raises a reasonable possibility of substantiating 
the veteran's claim.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the appellant has submitted 
new and material evidence.  The evidence is certainly new, as 
it was not of record at the time of the August 1993 RO 
decision.  Furthermore, the evidence is material as to the 
question of service connection because it raises the 
possibility that the veteran has current back disability due 
to injury in service.  Thus, this evidence is relevant and 
probative to the issue at hand and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2004).  

However, inasmuch as the claim is reopened and the Board has 
reviewed the entire record, the preponderance of the evidence 
is still against the claim of service connection for a low 
back disability.  In sum, the evidence of record establishes 
that the veteran has a current back disability; however, 
there is no competent evidence that indicates this disability 
was present in service, or is medically related to service.  

Examinations and treatment records from the veteran's period 
of service note isolated periods of acute back strain, 
particularly in June 1979, which was attributed to a fall in 
1978.  The veteran's separation examination did not indicate 
that the veteran had a back disability.  Incurrence of a 
chronic back disorder during service is not factually shown.  
Therefore, although the veteran complained of back pain 
during service, no diagnosis of a chronic disorder was 
rendered in light of those complaints. 

Presumptive service connection is also not warranted.  The 
record does not contain evidence of low back arthritis within 
the first post-service year.  In fact, the record does not 
contain evidence of a diagnosed back disability until after 
the MVA in 1992, more than ten years after discharge from 
service.  Although the record contains evidence of treatment 
for complaints of increased back pain dating back to 1989, 
the first post-service evidence of an actual diagnosed back 
disability was dated in 1992.

In other words, although the veteran reported that he was 
treated for occasional back pain starting in 1981; the post-
service medical evidence of record shows that the 
symptomatology associated with his currently diagnosed back 
disability was not present until he suffered injuries to his 
back in a 1992 MVA.  The record does not reflect that the 
veteran suffered from a diagnosed chronic back disability due 
to the in-service injury to his tailbone in 1978.  Although 
the veteran testified that he received medical treatment for 
a back disability shortly after discharge from service, he 
has been unable to provide competent medical evidence 
confirming such treatment.  As such, the medical evidence of 
record does not support the veteran's assertions that his 
current back disability had its onset during service.  

The Board also points out that there is no competent opinion 
establishing a medical nexus between any current back 
disability and the veteran's military service.  None of the 
medical evidence currently of record includes any such 
opinion, and the veteran has neither presented nor alluded to 
the existence of any such written opinion.  Rather, the VA 
examiner in September 2002 opined that the veteran's current 
discogenic disc disease was likely attributable to the MVA in 
1992, and not to the in-service injury in 1978.  The examiner 
pointed out that prior to the MVA in 1992, and subsequent to 
service discharge, the veteran only had occasional back pain 
without radicular sign or discogenic pain.  

The Board has considered the veteran's assertions that his 
in-service fall in 1978 caused his current chronic back 
disability.  Once again, while the Board does not doubt the 
sincerity of his belief, as a layperson without the 
appropriate medical training and expertise, the veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as the medical relationship, if any, 
between a specific disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As indicated above, the competent medical evidence in this 
case simply does not support the veteran's assertions.

Under the circumstances of this case, the Board finds that 
the claim for service connection for a low back disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence simply does not 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The application to reopen the claim of service connection for 
a low back disability is granted.  

Service connection for a low back disability is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


